Name: Commission Implementing Regulation (EU) 2015/167 of 3 February 2015 amending for the 225th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs
 Date Published: nan

 4.2.2015 EN Official Journal of the European Union L 28/40 COMMISSION IMPLEMENTING REGULATION (EU) 2015/167 of 3 February 2015 amending for the 225th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (1), and in particular Article 7(1)(a) and Article 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 23 January 2015 the Sanctions Committee of the United Nations Security Council (UNSC) approved the addition of four entities to the Al-Qaida Sanctions Committee's list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 2015. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries shall be added under the heading Natural persons: (a) Ashraf Muhammad Yusuf 'Uthman 'Abd Al-Salam (alias (a) Ashraf Muhammad Yusif 'Uthman 'Abd-al-Salam; (b) Ashraf Muhammad Yusuf 'Abd-al-Salam; (c) Ashraf Muhammad Yusif 'Abd al-Salam; (d) Khattab; (e) Ibn al-Khattab). Date of birth: 1984. Place of birth: Iraq. Nationality: Jordanian. Passport no.: (a) K048787 (Jordanian passport); (b) 486298 (Jordanian passport). National identification no.: 28440000526 (Qatar national ID). Address: Syrian Arab Republic (located in as at December 2014). Date of designation referred to in Article 2a(4)(b): 23.1.2015. (b) Ibrahim 'Isa Hajji Muhammad Al-Bakr (alias (a) Ibrahim 'Issa Haji Muhammad al-Bakar; (b) Ibrahim 'Isa Haji al-Bakr; (c) Ibrahim Issa Hijji Mohd Albaker; (d) Ibrahim Issa Hijji Muhammad al-Baker; (e) Ibrahim 'Issa al-Bakar; (f) Ibrahim al-Bakr; (g) Abu-Khalil). Date of birth: 12.7.1977. Place of birth: Qatar. Nationality: of Qatar. Passport no.: 01016646 (Qatar passport). Date of designation referred to in Article 2a(4)(b): 23.1.2015. (c) Tarkhan Tayumurazovich Batirashvili (alias (a) Tarkhan Tayumurazovich Batyrashvili; (b) Tarkhan Batirashvili; (c) Omar Shishani; (d) Umar Shishani; (e) Abu Umar al-Shishani; (f) Omar al-Shishani; (g) Chechen Omar; (h) Omar the Chechen; (i) Omer the Chechen; (j) Umar the Chechen; (k) Abu Umar; (l) Abu Hudhayfah). Date of birth: (a) 11.1.1986; (b) 1982. Place of birth: Akhmeta, Village Birkiani, Georgia. Nationality: Georgian. Passport no.: 09AL14455 (Georgian passport, expires on 26.6.2019). National identification no.: 08001007864 (Georgian national ID). Address: Syrian Arab Republic (located in as at December 2014). Date of designation referred to in Article 2a(4)(b): 23.1.2015. (d) 'Abd Al-Malik Muhammad Yusuf 'Uthman 'Abd Al-Salam (alias (a) 'Abd al-Malik Muhammad Yusif 'Abd-al-Salam; (b) 'Umar al-Qatari; (c) 'Umar al-Tayyar). Date of birth: 13.7.1989. Nationality: Jordanian. Passport no.: K475336 (Jordanian passport, issued on 31.8.2009 and expired on 30.8.2014). National identification no.: 28940000602 (Qatar national ID). Date of designation referred to in Article 2a(4)(b): 23.1.2015.